department of the treasury internal_revenue_service washington d c overnment entities u ll sos no third party contacts divisi release number reteast pare date june ee contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reasons you were not primarily engaged in activities that promote social welfare your activities primarily constituted direct and indirect participation in political campaigns on behalf of or in opposition to candidates for public_office in a letter dated date you indicated to have ceased conducting activities with no intention of reactivating because of our adverse_ruling and have dissolved we issued an initial adverse_ruling on your exemption application on date you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we amended the proposed adverse determination_letter that was issued on date by inserting a legend to delete identifying information for purposes of disclosure compliance under sec_6110 please read the enclosed notice notice of intention to disclose and review the two if you disagree with our proposed deletions attached letters that show our proposed deletions follow the instructions in notice any further action file the returns in accordance failure_to_file the returns timely may if you agree with our deletions you do not need to take if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your os federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c date u i l no third party contacts contact person id number telephone number fax employer_identification_number handbook dear applicant we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based upon all of the materials you have submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office accordingly we have concluded that you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 page tatement of facts auis s the information you have provided for our consideration of your application_for recognition of exemption indicates that you were incorporated on date as a nonprofit organization under the provisions of the state revised statutes annotated chapter _ your articles of incorporation provide that your purposes are as follows to educate inform and mobilize w to become active in the political arena in support of causes which reflect w values and to uphold propagate and disseminate by all lawful means w principles and values to urge the public to contact members of local state and federal legislative and regulatory bodies for the purpose of proposing supporting or opposing legislation to bring about betterment and the general welfare to aid the election of w candidates at the state and local level who promote biblical values and to engage in any and all lawful activities incidental to the foregoing purposes on date you entered into an affiliation agreement with x a national organization based in state pursuant to this agreement you have become the state affiliate of x in the state of state following provisions in part the affiliation agreement consists of the you will clearly indicate on your stationery and other informational materials that you are the state affiliate of x which will not grant state affiliation status to any other organization in state one-fourth of the state's counties and two-thirds of the congressional districts shall have functioning chapters and chairmen by a specified date you will provide rosters of county and district officers on a quarterly basis to x _ you shall incorporate as a nonprofit corporation and apply for recognition of exemption under sec_501 of the code copies of your corporate charter bylaws and exemption application will be provided to x you shall provide an audited financial statement to x on an annual basis any advertisement or public relations effort using the x name will be sent to x national headquarters for approval prior to its use including print advertisements radio or television spots newsletters press releases brochures or voter guides page you may send mailings to certain x proprietary mailing lists for a reasonable computer and label tape charge x field staff will assist you in establishing x county chapters or appointing congressional district coordinators x will schedule at least one leadership school per calendar_year in your state to be sponsored by you that includes audio tapes instructional manual and all related materials you are responsible for recruiting at least paid registrants while the national_office shall provide all materials audio and video tapes a national or regional instructor and one mailing from the national_office to promote and publicize the school x will work with you to hold at least one major fund-raising event per calendar year to be attended by a as schedule permits and or other nationally recognized individuals a portion of x annual net_revenues shall be segregated as a state project fund from which you may request funds for special projects these funds shall be distributed on a quarterly basis and may be requested with an application form provided by x you will send a camera-ready insert of state news to x from time to time for publication in the w x will provide production quality television and radio spots for broadcast on local television or radio by you you assume full liability for your own activities and programs you indemnify x against liability no principal and agent relationship is created and you and your chapters may not represent to third parties that you are acting on behalf of x unless specifically authorized in writing or as outlined in this agreement if you violate this agreement x may immediately terminate it and both you and x may suspend the agreement upon providing days notice in writing you solicit memberships and one of the brochures you distribute for that purpose asks isn't it about time we became informed politically involved citizens in state the brochure describes you to the public as follows we are a non-partisan issue-oriented organization designed to mobilize page pro-family citizens for effective political action this grassroots coalition of protestants catholics and jews is working to make government and the media responsive to our reasonable concerns our goal is to speak with a united voice on public policy matters that preserve our freedoms and improve our nation and our communities we work together because we understand resisting the tide of immorality and intolerant secularism is more important that sic our theological racial or cultural differences our five-fold mission in conjunction with our state and national organizations is to inform pro-family voters about timely issues and pending legislation train leaders for effective social and political action speak out in the public arena and in the media represent pro-family voters before local councils schoo boards and the state legislature protest anti-religious biases and defend the legal rights of w we distribute congressional scorecards to educate americans on their representatives’ votes and voter guides to provide voters with candidates’ positions on issues we are also expanding our membership developing leadership and organizing by neighborhoods we serve pro-family citizens by providing a local grassroots organization to channel your political efforts we will cooperate and work with local churches by helping them establish political awareness committees formed with the approval of and under the supervision of their church’s leadership it is through networking with concerned citizens and people of faith that information is distributed enabling our collective voice to be heard your participation increases our influence to effect political change you may choose your level of involvement from being kept informed to helping organize the state we are not exclusive extremist radical or intolerant we are mainstream americans who have a right to representation and a responsibility in self- government your activities include the development of county chapters organizing and page conducting training seminars distribution of legislative scorecards publishing and distributing monthly newsletters and updates on legislation conducting conferences and lobbying_activities you have been involved in the formation and development of county chapters and neighborhood communities in the state of state this formation of neighborhood communities is along the x's plan of establishing precinct organizations the x precinct organization plan consists of getting neighborhood helpers to follow three simple steps identify inform and mobilize voters you conduct surveys for identification and mobilization of voters your voter identification method follows abraham lincoin's four rules for winning elections obtain a complete list of voters determine how they will vote contact the favorable voters and get them to the polls on election day your voter identification points out that lincoln's four rules are the foundation of modern grassroots politics the most effective element in influencing the public policy of a city county or state is electing quality candidates to office you distribute voter guides timed to coincide with the elections the voter guides are directed at different geographic areas of state and cover specific elections the format of the voter guides includes the names and pictures of the democratic and republican candidates for various elective offices beneath each candidate's name and picture is the candidate's position on each of a voter guide for the state governor and congressional district elections show republican candidates with a response of either opposes or supports to the selected issue and the democratic candidates were shown to have no response to most of the issues the selected issues on the election for governor included list of selected issues your establishment of a state_income_tax abortion on demand parental notification for abortion by minors parental choice in education vouchers banning ownership of legal firearms condom distribution in public schools outcome-based education special rights for homosexuals term limits compulsory union dues for employment page the voter guides state in very small print the following paid for and authorized by x of state organization this voter guide is provided for educational_purposes only and is not to be construed as an endorsement of any candidate or political_party x is a pro-family action however x produced training materials called the x handbook under the heading political victory states -- the year scene _ marked the emergence of x onto the national political election_year went into full swing x began distributing as the million nonpartisan voter guides in education efforts led to the largest turnout of history with exit polls showing that percent of all voters were self- the results of such pro-family voter turnout were identified remarkable an estimated pro-family candidates ran for school board x's commitment to the city council state legislature and percent won nationwide x's voter ‘ voters in modern movement was now set in stone x's activity in the election_year proved that x was a major player in the political arena x distributed million voter guides during the presidential and other primaries as well a sec_45 million voter guides in -- - during the general election you also distribute congressional scorecards the scorecards are prepared by x for distribution to voters during elections through its state affiliates the scorecard isa compilation of voting records of all incumbent members of congress with respect to issues on which x has taken a position the scorecard shows how each senator and representative voted on each of the selected issues with a rating of either or - and a percentage score the scorecard states that indicates that the legislator voted or announced in favor of x position and - indicates that the legislator voted or a score of means that the legislator supported x announced against x position position on every vote position a score of means the legislator never supported a x the x congressional scorecard shows the names of republican legislators in capital letters as compared to names of all democratic legislators in lower case letters republican legislators garnered a score of many and only democratic legislators garnered a score of o in addition while many and only election_year edition you distributed page the issues chosen for the state legislators in the x congressional scorecard election_year edition included the following family tax relief balanced budget amendment partial birth abortion promoting homosexuality pornography on the internet line-ltem veto and welfare reform you conducted a seminar called x seminar your flyer advertised the seminar the seminar is described in the material as given by america’s with the headlines sharpest political strategists and is a crash course on why people of faith should be involved in politics how to organize your neighborhood and ward influencing public policy at all levels of government the biblical basis for political involvement and how to effectively lobby elected officials the seminar uses training manuals produced and supplied by x to the training manual a states the following in his foreword our seminar is designed to give you a hands-on-working knowledge of the essential nuts and bolts of grassroots political activism you will learn valuable insights into becoming a x liaison to your church setting up a neighborhood organization identifying pro-family voters and learning how a ll politics is local you publish state w a news supplement inserted in the magazine called w - the bi-monthly magazine is published by x and distributed through its affiliates you also engage in lobbying_activities you distribute materials urging members and others in supporting or defeating certain conservative-issue legislation the manual published by x which you use in your training seminars contains the following information on the topic of the basic lobbying that x and you as one of its affiliates implement the game of politics and lobbying operates no differently we saw x teams all across the country work together to ensure those pro-family conservative values were represented in congress during that same election cycle not one pro-life incumbent lost a seat in congress and a new tide of pro-family legislators rolled onto the shores of capito hill because x team members played their parts in november page legal analysis bevvaakbl oe sec_501 of the code provides for exemption from federal income taxes under sec_501 a for organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -l a i of the income_tax regulations states that an organization is operated exclusively for the promotion of social welfare if engaged in promoting in some way the common good and general welfare of the people of the community whether an organization is primarily engaged in promoting social welfare is a facts_and_circumstances_test the regulation states it is primarily an organization is operated exclusively for the promotion of social welfare it is primarily engaged in promoting in some way the common good and if general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the urpose of bringing about civic betterments and social improvements sec_1 c -l a i sec_1 c -i a ii of the regulations provides that political campaign activities do not promote social welfare as defined in sec_501 the regulations under sec_501 clearly distinguish between acceptable social welfare activities such as lobbying and unacceptable activities such as political campaign intervention the regulation states the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office sec_1 c -l a ii in order for an organization to engage in political campaign activities there generally must be a candidate for public_office on whose behalf or against whom the activity or intervention occurs sec_1 c -i c iii of the regulations states that the term ‘candidate for public office’ means an individual who offers himself or is in revrul_76_456 proposed by others as a contestant for an elective_public_office 4976_2_cb_151 the organization at issue was formed for the purpose of elevating the standards of ethics in the conduct of campaigns for election to public_office at the national state and local levels and had disseminated information concerning general campaign practices the organization proposed a code of fair campaign practices but did not solicit the signing or endorsement of the code by candidates for political office we concluded that this did not constitute political intervention since the organization's activities only allowed citizens to increase their knowledge and understanding of election processes and participate more effectively in their selection of government page officials without any candidates even mentioned at the same time we modified revrul_66_258 1966_2_cb_213 which was an identical organization except that it did solicit the signing or endorsement of its code of fair campaign practices by candidates for political office we concluded that the latter organization was engaged in political intervention and therefore was not exempt under sec_501 of the code because these rev ruls contain a sec_501 analysis which prohibits all political campaign activities the activities should be considered in absolute terms however for purposes of sec_501 c we are determining whether political intervention is the primary activity of the organization whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization's activities are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities see revrul_74_361 1974_2_cb_159 volunteer fire company that provides recreational facilities for members is primarily engaged in promoting social welfare where providing facilities primarily furthers exempt purposes revrul_68_45 1968_1_cb_259 organization's principal source_of_income is not sole factor in determining whether it is primarily engaged in in revrul_81_95 1981_1_cb_332 we concluded that an promoting social_welfare_organization may cafry on lawful political activities and remain exempt under section is primarily engaged in activities that promote social c of the code as long as it welfare the corollary to this is that if an organization's primary activities do not promote social welfare but are direct or indirect political intervention the organization is not exempt under sec_501 the key is to determine the character of the organization's primary activities by looking at all of the facts and circumstances precinct organization your activities with regard to recruitment of people to become active in local politics at the precinct level appear to be identical to the recruitment and organization that takes place in a political_party your training seminars train people to work in campaigns and political involvement and get-out-the-vote activities are advocated in order to intervene and influence elections your focus is on getting people to become candidates and activists while organizing down to the precinct or neighborhood level has enabled you to mobilize some limited legislative grassroots campaigns this organizational basis has primarily been used to mobilize targeted conservative voters to it has also been used to identify and encourage get to the polls on election day religious conservatives to run for local office from your inception you have been part of x’s precinct organization intended to facilitate intervention in the political process at every level of government as stated above it is also evident that you were interested in legislation and lobbying_activities however after a careful review of the materials page presented it is apparent that the lobbying_activities were secondary to political intervention you primarily engage in activities intended to intervene in the political process and to influence the elections of those republican conservative candidates who reflected your views your emphasis is focused on activities that were designed to result in the election of religious conservatives to public_office at every level of government using the facts_and_circumstances_test we conclude that your precinct organizational basis was implemented primarily to intervene in political campaigns congressional scorecards in defining political campaign activity revrul_67_368 1967_2_cb_194 states that rating candidates as average good or excellent using qualifications such as education and experience even on a nonpartisan basis is an intervention on behalf of those candidates favorably rated and in opposition to those less favorably rated for purposes of sec_501 of the code see the 858_f2d_876 2d cir cert_denied 490_us_1030 however in rev_rul 1980_2_cb_178 we concluded that publishing the voting records of all incumbent members of congress on selected legislative issues soon after the close of each congressional session along with an expression of the organization's position on the issues were not political campaign activities we set forth several factors which were considered when ruling that the publication and distribution of the voting records were not political intervention those factors included voting records of all incumbents were presented candidates for reelection were not identified no comment was made on an individual's overall qualifications for public_office no statements expressly or impliedly endorsed or rejected any incumbent as a candidate for public_office no comparison of incumbents with other candidates the organization pointed out the inherent limitations of judging the qualifications of an incumbent on the basis of the selected votes by stating the need to consider other unrecorded matters and no attempt was made to time the date of publication to coincide with an election another factor considered relevant was that the organization did not distribute the voting records widely again a facts_and_circumstances_test was utilized to determine whether the publication was political intervention distinguishing factors between your scorecards and the documents at issue in revrul_80_282 include the following your scorecards were distributed to a large number of religious conservatives while the documents at issue in revrul_80_282 were only distributed to a few people the names of republicans were shown in all capital letters with the highest percentage scores in the scorecard which gives prominence and arguably an endorsement to those legislators while there was no such distinction in the documents at issue in the revenue_ruling the legislator’s score was indicated based upon agreement disagreement with your issues the scorecards were published and distributed to coincide with the national and state elections we page also believe that the limited distribution in revrul_80_282 was an important factor in the conclusion that an intervention did not occur your scorecards were very widely distributed among religious conservatives your targeted yet wide distribution of the congressional scorecards differs substantially with the factual situation in revrul_80_282 carefully considering all the facts and circumstances we conclude that the scorecards constitute political intervention revrul_80_282 sets forth a facts_and_circumstances_test therefore after voter guides an organization that publishes and distributes candidate questionnaire results in the form of voter guides must demonstrate neutrality in order for the voter guides to be considered educational a facts_and_circumstances_test is utilized to determine whether activities involving voter guides are educational or whether they are political campaign in revrul_78_248 1978_1_cb_154 examples are given as to the factors activities that should be considered when applying a facts_and_circumstances_test the factors which are indications that the activities are educational are as follows the publication reports on a neutral group of elected officials or candidates such as all members of congress or all candidates for a particular office the publication reports elected officials’ or candidates' views or their voting records on a wide range of subjects the publication includes no editorial opinion on the elected officials or candidates or on their views the publication does not indicate approval of elected officials or candidates in the contents or structure of the publication and the organization makes the publication generally available to the public after looking at your voter guides several patterns emerge first as mentioned above the democratic candidates regularly have no response’ listed after all or part of the issues whereas very few republican candidates were listed without a complete list of opposes or supports underneath their name and picture second the issues chosen for each district seem to have a direct correlation to the desired response from your preferred republican candidate or conversely to portray a democratic candidate as against your issues while these factors are not explicit endorsements of candidates the lack of responses from democratic candidates and the wording and choice of issues to create a particular response along party lines is significant addition the genera nature of and approach taken with respect to the issues covered leads to responses that are arguably inaccurate additionally the summary descriptions are so vague that they do not adequately cover any of the issues finally the voter guides do not report on a neutral group of candidates as required by revrul_78_248 the voter guides list the names of a neutral group of candidates but they fully report the positions of only some of the democratic candidates and almost all of the positions of the republican candidates this reporting is so heavily weighted toward the republican party as to not constitute reporting on a neutral group of candidates in page in our view the voter guides are heavily weighted in favor of the republican candidates especially those republican incumbents endorsed on the congressional scorecards we conclude that these voter guides cannot be considered nonpartisan educational materials within the intent of the law inaccurate and or incomplete information does not constitute education the targeted distribution of the scorecards and voter guides also indicates that these publications are not nonpartisan educational activities these documents were distributed to previously identified conservative churches and conservative individuals the voter guides would have only limited educational value to anyone wishing to know the positions of democratic candidates or to compare the positions of democratic and republican candidates since such a large percentage of democratic candidates did not have their positions listed in the voter guides also the possible distortion of the candidate's position when translating a vote on legislation to a summary description is an additional factor we have considered in determining that the voter guides constitute political intervention based on all the available information we conclude that the voter guides are not nonpartisan and constitute intervention in political campaigns lobbying_activities a facts_and_circumstances_test is to be used in lobbying_activities were considered in revrul_68_656 1968_2_cb_216 to not only be an acceptable activity for an organization described in sec_501 of the revrul_68_656 provides code but to constitute activities that promote social welfare that seeking favorable legislation is recognized by the sec_501 regulations as a permissible means of attaining social welfare goals additionally revrul_71_530 4971_2_cb_237 concludes that an organization described in sec_501 may have lobbying as its only activity determining whether an organization's activities primarily constitute political intervention or whether those activities constitute lobbying or educational activities after reviewing all of the facts and circumstances presented in the administrative file as discussed above we have concluded that your primary emphasis and primary activities constituted direct and indirect political intervention while you engage in extensive lobbying_activities they are by no means your primary activity your first and primary emphasis is on getting people elected to public_office the administrative record contains a wealth of information regarding your organizational structure and activities relating to candidate recruitment there is only secondarily an emphasis on lobbying and educational activities your organizational thrust is to organize at the neighborhood or precinct level in order to get religious conservatives elected to local offices only secondarily is this precinct level organization utilized to influence legislation accordingly after looking at all of the facts and circumstances we have concluded that your lobbying activity was not your primary activity page conclusion regarding your primary activity the emphasis throughout your materials is on electing to office family friendly people in order to impact legislation and policy as insiders the overwhelming majority of the evidence in the administrative record and thus the facts and circumstances in this case denotes an organization that is intent upon intervening in political campaigns the precinct organizational structure allows you to implement your policies as more and more religious conservatives are elected to office while lobbying is usually mentioned and we recognize that lobbying_activities are being pursued those activities are not your primary activity an analysis of all of the facts and circumstances contained in the administrative file leads us to the conclusion that your primary activity constitutes political intervention conclusion based upon the materials submitted in connection with your application we have concluded that your activities primarily constitute direct and indirect participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office therefore you are not primarily engaged in activities that promote social welfare and do not qualify for recognition of exemption under sec_501 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the thereafter any questions about vour federal_income_tax status should be directed to j a toll free number or sending that office either by calling correspondence to internal_revenue_service te_ge customer service tax exempt and government entities te_ge office page when sending additional letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service attn t eo ra t room constitution ave nw washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
